Your Excellency, Ambassador Volkan Bozkir, President of the 75th Session of the United Nations General Assembly,
Your Majesties,
Your Excellencies, fellow Heads of State and Government,
Your Excellency, Mr. Antonio Guterres, Secretary General of the United Nations,
Distinguished Delegates,
Ladies and Gentlemen.
Allow me first to congratulate you, Ambassador Volkan Bozkir on your election to the Presidency of the 75 th Session of the General Assembly. Zimbabwe is confident that under your able stewardship, the General Assembly will proficiently address the challenges that are presently facing our organization and our world.
I also wish to convey our sincere gratitude to the President of the 74th Session of the Assembly, Professor Tijjani Muhamad-Bande, for skillfully executing his responsibilities during his tenure.
This year we celebrate the Diamond Jubilee of our United Nations organization. It is gratifying that we continue to make a qualitative difference in the lives of many people throughout the world. Our jubilation has sadly been marred by the COVID 19 pandemic which has brought to the fore the importance of unity and effective multilateral cooperation in building a future we want.
The theme of this 75th Session, “The future we want, the United Nations we need: reaffirming our collective commitments to multilateralism-confronting COVID-19 through effective multilateral action”, is therefore apt and most appropriate.
Today humanity is at a crossroads as we are confronted by complex challenges that do not respect any borders.
Multilateralism is under increasing threat from the blind pursuit of narrow interests. We must therefore strengthen international amity and goodwill as well as uphold mutual respect and observe the sovereign equality of States.
Your Excellencies,
Zimbabwe is on a new path. Like other nations in the region, we are facing humanitarian challenges which in our case have been worsened by the illegal sanctions, the negative impact of climate change, and compounded by the outbreak of the COVID-19 pandemic.
However, my administration continues to record notable achievements towards sustainable development which leaves no one behind. Our macro- economic stabilization reforms have seen the reduction of our budget deficit to a single digit, as well as a positive balance of our current account, coupled with foreign exchange rate and prices stability.
Major infrastructure projects are ongoing, such as the rehabilitation and construction of health service facilities, water and sanitation infrastructure as well as roads, dams and bridges across the country. Investments in mining, agriculture, tourism, energy and manufacturing sectors are on the increase.
We are optimistic that the implementation of the second phase of Ease of Doing Business Reforms will help to further improve our World Bank rankings.
Similarly, my Administration is decisive in entrenching Constitutionalism, democracy and the rule of law, including the protection of property rights. The commitment of my Government to these cardinal principles remains unwavering. It is in this spirit and in line with our Constitution that in July this year, my Government concluded the landmark Global Compensation Deed, with former farm owners. We count on the support and goodwill of the international community as we mobilize resources to implement the Agreement.
The alignment of our laws to the Constitution is almost complete, while new pieces of legislation continue to be enacted to strengthen our institutions. The raft of political reforms will benefit the generality of Zimbabweans as we consolidate our respect of human rights.
My administration places great importance on fostering national unity and cohesion. The culture of dialogue across all sectors is taking root, with activities and programmes under the auspices of our homegrown Political Actors Dialogue (POLAD), gaining momentum.
Recently, the UN Secretary General; the High Commissioner for Human Rights; and the Special Rapporteur on the Right to Food, all acknowledged the deleterious effects of the illegal economic sanctions on our country. These are a breach of international law and compromise Zimbabwe’s capacity to implement and achieve Sustainable Development especially SDGs 2, 3, 8, 9 and 17. We, therefore, call on the General Assembly to strongly pronounce itself against these Unilateral illegal sanctions.
Your Excellencies,
Let me assure you that Zimbabwe continues to implement measures to battle the COVID-19 pandemic. Over and above instituting phased lockdowns, following the World Health Organization guidelines, my Government has also provided ZWL$18 billion (approximately US$720 million) economic stimulus package.
Zimbabwe welcomes calls by the UN Secretary General and the Director General of the WHO, Dr. Tedros Ghebreyesus, for the COVID-19 vaccine to be treated as a global public good with guaranteed fair distribution and mechanisms to ensure equal access.
We are encouraged by the ongoing cooperation between the UN Secretary General, the G20 and the Bretton Woods institutions towards finding solutions to developing countrys’ debt and related issues. While the World Bank and the International Monetary Fund have supported a debt standstill up to the end of the year, more needs to be done.
As a committed partner in implementing the 2030 Agenda for Sustainable Development, Zimbabwe welcomed the launch of the Decade of Action. In this spirit, we hosted the 6th Africa Regional Forum for Sustainable Development in Victoria Falls in February 2020, which adopted the Victoria Falls Declaration on the Decade of Action for Sustainable Development in Africa.
As we move forward, we believe that strengthening public health systems, international solidarity and partnerships are critical.
Your Excellencies,
As we celebrate the 25th Anniversary of the 4th World Conference on Women on 1 st October this year, I am gratified to highlight that Zimbabwe has taken major steps in implementing the Beijing Declaration. These include the adoption of a gender responsive Constitution, establishment of the Zimbabwe Gender Commission, enactment of several pieces of legislation to outlaw all practices that infringe on the rights of women and girls such as forced and child marriages and discrimination against women in inheritance matters. My Government has also set up a Women’s Bank to facilitate access to finance by women-owned businesses and projects.
Your Excellencies,
It is now more than 15 years since the adoption of the Ezulwini Consensus, reaffirmed in the Sirte Declaration. It is deeply regrettable that reform of the Security Council and implementation of Africa’s position has not been achieved. We cannot continue with a situation where over 16 per cent of the world’s population does not have a voice in decision making. This is a serious indictment to our avowed commitment to multilateralism and the basic principles of natural justice, fairness and equity.
Peace, security and stability are a pre-requisite for sustainable development. This can only be achieved in an inclusive process characterized by equally shared commitment and responsibilities. We count on the international community to strengthen its support for AU-led peace efforts. We also look forward to greater collaboration between the AU and the UN in maintaining sustainable international peace and security in accordance with Chapter VIII of the Charter of the United Nations, more particularly in ensuring the effective implementation of the AU’s campaign on “Silencing the Guns”.
Self-determination and independence are intrinsic and fundamental rights that should be enjoyed by all without distinction. We call on the Security Council to increase its efforts towards ending the occupation of Western Sahara.
Zimbabwe also calls upon the Secretary-General to appoint his Personal Envoy for Western Sahara without further delay.
Mr. President,
Excellencies,
Ladies and Gentlemen.
Let me conclude by reaffirming Zimbabwe’s commitment to work for a better world. There is no better way of achieving a peaceful andstable world than through mutual respect, genuine multilateralism buttressed by much needed reforms and respect for international law. Recommitting ourselves to these ideals will pave way for the just world that we all yearn for.
I thank you.